—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered December 17, 1998, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
After a prosecution witness blurted out that she had warned the decedent that defendant was a “murderer,” the court properly exercised its discretion in denying defendant’s mistrial motion and in instead striking the improper testimony, which was not deliberately elicited, and issuing curative instructions that were sufficient to prevent any prejudice (see, People v Miller, 239 AD2d 787, affd 91 NY2d 372).
Defendant was not deprived of his right to free exercise of religion or his right to participate in his defense when the court, which had accommodated defendant’s other religious practices, prohibited him from displaying a religious article. The ruling was not aimed at restricting defendant’s religious observance and in fact did not do so.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, P. J., Tom, Lerner, Buckley and Friedman, JJ.